Title: From George Washington to William Booker, 3 March 1799
From: Washington, George
To: Booker, William



Sir,
Mount Vernon 3d Mar. 1799

Mr Anderson has shewn me your letter of the 23d Ultimo, to him, with an estimate of the expence of building horse Mills, differently constructed. For the trouble you have taken in this business, I feel myself very much obliged.
A Mill grinding from 15 to 20 bushls a day, with two horses, would nearly, if not entirely, answer all my purposes; with the occasional aid of the Water Mill, which in the driest Seasons, grinds a little.
For this reason I prefer greatly your last plan—namely—fixing

a Mill to one of the threshing machines now erected; if you are perfectly satisfied in your own mind that it will grind according to your estimate—even the smallest quantity—that is 15 bushls a day—and I prefer moreover annexing it to the Machine at Union, as most central to the Farms, & more convenient on other accounts.
Having thus determined, I am now to request, that you will purchase the best pair of Cologn Stones (mentioned in your letter) and, if any thing else can be much better prepared at Richmond than here, to provide & send the whole round by the first conveyance; and be ready to come up yourself to put the whole together, so soon as you shall be advised of their arrival.
Being acquainted with the abilities of my tradesmen in their different lines, you know, of course, what they are capable of executing; and as materials of all sorts (with a little previous notice) can be provided, and in the forwardness you may direct, on the spot, I am persuaded you will run me to no other expence to obtain them from Richmond than shall, in your judgment, be essential. You will please to advise me of the time I may expect you, & them. With esteem—I am Sir—Your Very Hble Servt

Go: Washington

